 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Motors Corporation, Chevrolet Division, (Livonia Springand Bumper Plant)1andDonald R. Malone, PetitionerandUnited Plant Guard Workers of America(UPGWA)and itsLocal Union Nos. 4, 10, 114, 116, 117, 118,119, 124, 140, 145, 149,166, 168, 502, and 507.2Case No. 7-RD-58f.February 17, 1965DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Hearing OfficerIrene M. Piccone.The Hearing Officer's rulings made at the hear-ings are free from prejudicial error and hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, as amended,theNational Labor Relations Board has delegated its powers inconnection with this case to a three-member panel [Members Fan-ning, Brown, and Jenkins].Upon the entire record in this case, including the brief of theIntervenor, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assertjurisdiction herein.2.The labor organizations involved claim to represent certainemployees of the Employer.3.No question affecting commerce exists concerning the represen-tation of the employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act for the follow-ing reasons:The Employer, General Motors Corporation, it Delaware corpora-tion,maintains its principal business office in Detroit,Michigan.For business reasons, the Employer functions through several unin-corporated divisions.Chevrolet Motor Division, one of these divi-sions,has various plants including the Spring and Bumper Plantin Livonia, Michigan.The Petitioner seeks a decertification election in a unit limitedto the guard employees at the Livonia plant .3The Intervenor(United Plant Guard Workers of America (UPGWA) and itsvarious locals) contends that the petition should be dismissedbecause the unit sought is less than the existing multiplant unit inwhich it is recognized and is therefore inappropriate for decertifi-cation.The Employer has taken no position on this question. 'WTefind merit in the contention of the Intervenor.1The name of the Employer appears as amended at the hearing2The name of the Intervenor appears as stated at the hearing3The UPGWA and its amalgamated Local Union No 114 are certified as the bargain-ing representative for the guard employees at the Livonia plant.151 NLRB No. 20. GENERAL MOTORS CORPORATION, CHEVROLET DIVISION157The Employer has approximately 130 plants at which it employsguards.The Intervenor represents the guard employees at 37 to 40of them. In terms of members, the Intervenor represents about 30percent of the approximately 5,450 plant protection employees inthe Employer's employ.Prior to 1947, most organized guard employees of the Employerwere represented by local unions affiliated with International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, CIO (UAW). However the 1947 amendments addedto the Act Section 9 (b) (3) which prohibits the Board from decidingthat a unit is appropriate for collective bargaining if it includesguards together with other employees and also prohibits the Boardfrom certifying any labor organization "as the representative ofemployees in a bargaining unit of guards if such organization admitstomembership, or is affiliated directly or indirectly with an orga-nization which admits to membership, employees other than guards."Following the 1947 amendments, the Employer's guard employeesinitially attempted to retain affiliation with the parent body CIOby forming the Plant Guard Organizing Committee (CIO). TheBoard, however, inGeneral Motors Corporation, Cadillac Motor CarDivision, 77NLRB 1029, ruled that such affiliation was contrary toSection 9(b) (3).As a result, the UPGWA was formed in June1948 as an independent International union for guards.Represent-atives of the UPGWA and the Employer entered into consent-election agreements for elections at various plants of the Employerthroughout the United States.At the plants in which UPGWAwon the election, the Board's certifications took three forms : somecertifications named only the International Union (UPGWA) asthe bargaining representative; some named the local union; andothers named both the International Union and the local union.Although UPGWA's bargaining relationship with the Employerdid not begin until 1948, prior to that time many of the presentrepresentatives of UPGWA had dealt with the Employer throughUAW local unions which were composed exclusively of plant guards.Since 1948, UPGWA and the Employer have conducted centralizedcontract negotiations covering all plants at which UPGWA or itslocals arerecognized.At least since 1950 such bargaining negotia-tions have resulted in national agreements,4 multiplant in scope,fixing conditions of employment for guard employees in all theseplants.The terms of the successive national agreements, applyinguniformly to all plants covered, establish in detail such matters as4Guard employees at some plants have historically been salaried employees while atother plants they have been hourly rated employeesThis different manner of coin-pensation was not changedafter UPGWAbegan representing the guard employees.Thus,there is a single contract covering salaried guard employees and a separate single con-tract coveringhourly rated employees. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDwages, hours, vacations, call-in pay, grievance procedure, union secu-rity, checkoff of union membership fees, seniority, and leaves ofabsence and also contain provisions respecting strikes, work stop-pages, and lockouts.By a separate document, the parties have provided for preferentialhiring among plants in the bargaining unit irrespective of corporatedivisions or method of pay. Likewise, insurance and pension planshave been established by separate national agreements. In addition,the Employer by letter to the UPGWA agreed to extend the samecost-of-livingadjustment to guard employees represented byUPGWA that it had extended to its employees represented by UAW.Under the national agreements, the final stages of the grievanceprocedure are handled at a national level by the UPGWA andcorporate officials.The locals do not have' authority to arbitratea grievance, and the UPGWA may decline to proceed with arbitra-tion and may withdraw any grievance it considers nonmeritorious.UPGWA's contract demands are formulated on a central basisby its so-called "GM conference" composed of delegates from allUPGWA locals in the General Motors chain. The GM conference,which meets at the UPGWA headquarters in Detroit, elects anational bargaining committee of six members, of whom threerepresent hourly rated guard employees and three represent salariedguard employees.The bargaining sessions take place only inDetroit,with the conference-designated six-man negotiating team,assisted by UPGWA's International staff, acting as the only spokes-man on behalf of all the guards in all the plants for whichUPGWA and/or its locals have been certified.5After the Employer and the negotiating committee of UPGWAhave reached agreement, the agreement is reduced to writing andis either signed or initialed by both the Employer and UPGWA.Both parties consider this agreement final and binding at thattime.The national agreement is then duplicated with spaces leftin blank for insertion of the name of the Employer's subdivision,the number of the local union, the NLRB certification number, therecognition article, and such local supplements (such as shiftpreference and preparatory time) as the Employer and the UPGWAbargaining committee may have delegated for negotiation at thelocal level.Local agreements are subject to the approval ofUPGWA and the Employer and are made part of the nationalagreement.No local union or employer subdivision has authorityto detract from the national agreement or to add thereto except forsuch supplementary provisions relating to local issues as have beendelegated for local negotiations and these must be consistent with5 The president of a local may also sit in on these negotiatingsessions. GENERAL MOTORS CORPORATION, CHEVROLET DIVISION159the national agreement.After the local and the employer sub-division reach agreement on the local issues both sign the contractwhich is then sent to Detroit for signature by UPGWA and thecorporate Employer.The agreements reached through such, national negotiations inDetroit must also be ratified by the employees voting in their respec-tive locals.Upon ratification by a majority of the employees andthe locals, national agreements take effect; no local or single groupof employees may avoid being bound by the national agreementswhen the majority has so ratified; no single local or single plantmay make its own separate contract with the Employer or any ofits subdivisions.Notice of ratification is sent to the Employer bythe UPGWA.When the national agreement nears its termination date, UPGWAadvises the Employer of its desire and that of its locals to terminatethe agreement.Then the UPGWA writes to each of its localsand has them also notify the appropriate employer subdivisions ofthe desire to terminate.On the basis of the foregoing facts, we are persuaded that thepattern of bargaining between UPGWA and the Employer, as ithas evolved, has brought about an effective merger of the individu-ally certified guard units into a single multiplant unit.Suchbargaining, we find, has for many years reflected an intent on thepart of both UPGWA and the Employer to deal with each otherprimarily on the basis of such a single multiplant unit.The histor-ical development of bargaining between UPGWA and the Employerand the form it now takes substantially parallels the experiencebetween the same employer and UAW. There are, to be sure, minordifferences, principally in the form of the collective-bargainingagreement.But, we do not regard such differences as sufficientlysubstantial to provide an adequate basis for distinguishing thesituation here from the one which led us to conclude inGeneralMotors Corporation, Cadillac Motor Division,120 NLRB 1215, thatthe various separately certified UAW bargaining units had becomemerged as a result of historical development into a single multiplantunitsOur resolution of the unit issue here is governed essentiallyby the same considerations as guided our result in the cited case.In sum, we conclude, on the basis of the entire record, that thelong history of collective bargaining and the exclusive recognitionaccorded to UPGWA by the Employer on a multiplant unit basishas resulted in the establishment of a single multiplant bargaining0 See alsoGould-National Batteries, Ino,146 NLRB 1138, and 150 NLRB 418;Unvvae Dvuosion of Remington Rand Division of Sperry Rand Corporation,137 NLRB1232CfThe KrogerCo , 148 NLRB 569 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit embracing all those plants of the Employer in which the Inter-venor has in the past been recognized as the exclusive bargainingagent and which are covered by the national agreement.7Weshall therefore grant the motion to dismiss the instant petition,which requests an election in a single plant unit.[The Board dismissed the petition.]7We distinguish our holding here fromSwift & Company,124 NLRB 50. In that casethe Board found that the national negotiations were merely for convenience in bargaining.Here, it is clear the parties intended to effect a consolidation of the separately certifiedlocal plantunits into one multiplant unit.Bricklayers,Masons,and Plasterers'International Local UnionNo. 18 of Missouri[Ferguson Tile and Marble Co.]andGeorge Harry Hinnah.Case No. 14-CB-1199.February 18,1965DECISION AND ORDEROn November 30, 1964, Trial Examiner William J. Brownissued his Decision in the above-entitled proceeding, finding thattheRespondent had not engaged in the unfair labor practicesalleged in the complaint and recommending that the complaint bedismissedin its entirety, as set forth in the attached Trial Examiner'sDecision.Thereafter, the General Counsel filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearings and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and brief, and the entirerecord in this case, and hereby adopts the Trial Examiner's findings,conclusions,and recommendations only to the extent consistent withthis Decision and Order.As noted by the Trial Examiner, the essential facts are not indispute.The record reveals that Hinnah, the Charging Party, wasat all materialtimes amember of Tile Setters Helpers Local UnionNo. 41, and had worked as a tilesetter's helper prior to June 1963.At that time, Vice President Glen Lowery of Ferguson Tile andMarble Co. told Hinnah that he would use him as a tilesetter ifHinnah could get a work permit from Respondent's business agent,151 NLRB No. 19.